
	

113 HR 1805 IH: Veterans Claims Efficiency Through Automation Act
U.S. House of Representatives
2013-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1805
		IN THE HOUSE OF REPRESENTATIVES
		
			April 26, 2013
			Ms. Kuster (for
			 herself, Ms. Meng,
			 Mr. McIntyre, and
			 Mrs. Kirkpatrick) introduced the
			 following bill; which was referred to the Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to direct the
		  Secretary of Veterans Affairs to submit to Congress an annual report on the
		  automatic processing of claims for compensation under the laws administered by
		  the Secretary.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans Claims Efficiency Through
			 Automation Act.
		2.Report on automatic
			 processing of claims for compensation under the laws administered by the
			 Secretary of Veterans Affairs
			(a)In
			 generalSubchapter I of
			 chapter 51 of title 38, United States Code, is amended by adding at the end the
			 following new section:
				
					5109C.Annual report
				on automatic processing of claimsThe Secretary shall include in the annual
				report to Congress required under section 529 of this title a report on the
				automatic processing of claims for compensation during the year preceding the
				year during which the report is submitted. Each such report shall include, for
				the year covered by the report, each of the following:
						(1)Each medical condition for which claims
				relating to such condition were processed in an electronic automated fashion
				during such year.
						(2)The feasibility of
				processing any additional medical conditions in an electronic automated fashion
				and any barriers to so processing additional medical conditions, including any
				such barriers relating to the schedule for rating disabilities under section
				1115 of this title.
						(3)The number of
				claims for compensation relating to each medical condition submitted during
				such year.
						(4)For each medical condition, the percentage
				of claims denied and the percentage of claims approved during such
				year.
						.
			(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by adding at the end of the items relating to such subchapter the
			 following new item:
				
					
						5109C. Annual report on automatic
				processing of
				claims.
					
					.
			
